

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October __,
2007 by and among United Heritage Corporation, a Utah corporation (the
“Company”), and the purchaser whose name and address is set forth on the
signature page annexed hereto (the “Purchaser”). The foregoing parties are
sometimes referred to hereinafter individually as a “Party” or collectively as
the “Parties.”
 
RECITALS
 
WHEREAS, pursuant to the Subscription Application of the Purchaser of even date
herewith (each a “Subscription Application”), and pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, the Company desires to sell to the Purchaser and the
Purchaser desires to acquire from the Company that number of units of the
Company’s securities (the “Units”) as are set forth on the Purchaser’s signature
page annexed hereto, at a price of $24,000 per Unit, subject to the terms and
conditions of this Agreement and the other documents or instruments contemplated
hereby (the “Offering”); and
 
WHEREAS, each Unit consists of: (i) 32,000 shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and (ii) a warrant, in the form
attached hereto as Exhibit A, to purchase up to 52,253 shares of Common Stock,
subject to certain vesting requirements, at an exercise price of $1.40 per share
for a 5 year period commencing upon the Closing (collectively, “Warrants”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:
 
AGREEMENT
 
Section 1. Sale and Issuance of Units.
 
1.1 Subject to the terms and conditions of this Agreement, and, with respect to
issuance of the Common Stock underlying the Warrants, subject to stockholder
approval as required under applicable laws and regulations, the Company has
authorized the sale and issuance of up to twenty-five Units. At the Closing, the
Company shall sell and issue to the Purchaser, and the Purchaser shall purchase
from the Company, the number of Units set forth on the Purchaser’s signature
page hereto. The Company intends to enter into this same form of purchase
agreement with certain other purchasers (collectively, the “Other Purchasers”)
and expects to complete sales of Units to them. The maximum number of Units that
the Company may sell to the Purchaser and Other Purchasers combined is
twenty-five.
 
1.2 The aggregate purchase price for the Units to be purchased by the Purchaser
(the “Purchase Price”) shall be the amount set forth on the Purchaser’s
signature page hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. The Closing.
 
2.1 The closing of the sale and issuance to the Purchaser (the “Closing”) shall
take place on or before October 26, 2007, or such other date as the Parties may
mutually agree in writing, but in no event sooner than the date when all the
closing conditions set forth in Section 5.1 hereof are satisfied (the “Closing
Date”). On or before the Closing Date, the Purchaser shall deliver to Richardson
& Patel, LLP as escrow agent (the “Escrow Agent”) in accordance with the Escrow
Agreement annexed hereto as Exhibit B (the “Escrow Agreement”), immediately
available funds via wire transfer or a certified check equal to the subscription
amount set forth on the Purchaser’s signature page hereto.
 
2.2 At the Closing, the Company shall instruct its transfer agent to issue and
deliver to the Purchaser certificates representing the Common Stock and the
Warrants, against receipt by the Escrow Agent of a certified bank check or wire
transfer in an aggregate amount equal to the Purchase Price for the Units set
forth on the Purchaser’s signature page hereto.
 
Section 3. Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1 Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Utah and is qualified to conduct its business as a foreign
corporation in each jurisdiction where the failure to be so qualified would have
a material adverse effect on the Company.
 
3.2 Authorization of Agreement, Etc.
 
The execution, delivery, and performance by the Company of its obligations under
this Agreement, the Escrow Agreement, the Subscription Application, the Warrants
and each other document or instrument contemplated hereby or thereby
(collectively, the “Transaction Documents”) has been duly authorized by all
requisite corporate action on the part of the Company; and this Agreement and
the Transaction Documents have been duly executed and delivered by the Company.
Each of the Transaction Documents, when executed and delivered by the Company,
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or other similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
3.3 Issuance of Common Stock and Warrants.
 
The Common Stock component of the Units is duly authorized and, when paid for
and issued in accordance with the Transaction Documents, will be duly and
validly issued, fully paid, and nonassessable, free and clear of all liens. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement and upon exercise
of the Warrants; provided, however, the Warrants may not be exercised and no
shares of Common Stock are issuable thereunder until the Company has obtained
stockholder approval of the Warrants in accordance with applicable federal
securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4. Representations and Warranties of the Purchaser.
 
The Purchaser hereby represents and warrants to the Company as follows:
 
4.1 Authorization of the Documents.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.2 Investment Representations.
 
All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.
 
4.3 Access to Company Information.
 
The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers). The Purchaser has reviewed copies of all reports filed by
the Company (the “Filings”) with the Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since March 31, 2005, which are available for review at
www.sec.gov. The Purchaser further acknowledges that it is familiar with the
contents of the Company’s Filings, including, without limitation, the risk
factors contained in the Company’s annual report on Form 10-KSB for the fiscal
year ended March 31, 2007, and that there is no further information about the
Company that the Purchaser desires in determining whether to acquire the Units
in this Offering.
 
Section 5. Closing Conditions; Covenants.


5.1 Closing Conditions.
 
(i) Minimum Subscriptions. It is a condition precedent to the Closing that the
Escrow Agent shall have received binding subscriptions and immediately available
funds of at least $500,000 from the Purchaser and Other Purchasers combined.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) Consulting Agreement. Concurrent with or prior to the Closing, the Company
will enter into a Consulting Agreement with DK True Energy Development Ltd, a
Cyprus corporation and RTP Secure Energy Corp., a Delaware corporation
(collectively, “Consultant”), in the form attached hereto as Exhibit C.
 
5.2 Covenants. As soon as practicable following the Closing, the Company shall
use its reasonable best efforts to (i) obtain the written consent of the holders
of at least a majority of its issued and outstanding capital stock (the
“Consent”), in accordance with applicable federal securities laws and the rules
and regulations of any national securities exchange or inter-dealer quotation
system upon which the Company’s Common Stock is then traded, to approve the sale
and issuance of (A) the Warrants and the Common Stock underlying the Warrants,
and (B) not less than an aggregate principal amount of $3,000,000 of the
Company’s equity or equity-linked securities in one or more financing
transactions with qualified investors, and (ii) upon obtaining such Consent, to
prepare and file with the Commission an Information Statement pursuant to
Section 14(c) of the Exchange Act (the “Information Statement”), and cause the
Information Statement to be transmitted to the holders of the Company’s Common
Stock.


Section 6. Brokers and Finders.
 
The Company shall not be obligated to pay any commission, brokerage fee, or
finder’s fee based on any alleged agreement or understanding between the
Purchaser and a third person in respect of the transactions contemplated hereby.
The Purchaser hereby agrees to indemnify the Company against any claim by any
third person for any commission, brokerage fee, finder’s fee, or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between the Purchaser and any such third
person, whether express or implied from the actions of the Purchaser or anyone
acting or purporting to act on behalf of the Purchaser.


Section 7. Indemnification.


7.1 By the Purchaser.


The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:


(i) any breach of or inaccuracy in any of the Purchaser’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and


(ii) any action, suit, or proceeding based on a claim that the Purchaser’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any current or former officer, director, employee, or agent
of the Company under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 


7.2 By the Company.


The Company hereby agrees to indemnify and defend (with counsel acceptable to
the Purchaser) the Purchaser and, to the extent applicable, its officers,
directors, employees, and agents and hold them harmless from and against any and
all liability, loss, damage, cost, or expense, including costs and reasonable
attorneys’ fees, incurred on account of or arising from:


(i) any breach of or inaccuracy in any of the Company’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and


(ii) any action, suit, or proceeding based on a claim that the Company’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Purchaser or, if applicable, any current or former officer, director,
employee, or agent of the Purchaser under the Securities Act.


Section 8. Registration of Common Stock Underlying the Warrants.


Subject to Rule 415(a)(1) of the Securities Act, the Company shall use its
reasonable best efforts to file with the Commission, as soon as practicable
thereafter, but in no event later than 180 days from the Closing Date, a
registration statement (the “Registration Statement”) on Form SB-2, or other
applicable form, providing for the resale of all shares Common Stock underlying
the Warrants “Registrable Securities”). The Company shall use its reasonable
best efforts to cause the Registration Statement to be declared effective by the
Commission as soon as practicable thereafter. All expenses incurred in
connection with the registration of the Registrable Securities, including
without limitation, all registration, filing, and qualifications fees, printing
expenses, and fees and disbursements of counsel for the Company, shall be borne
by the Company. The Company further agrees to maintain the effectiveness of the
Registration Statement until the earlier of the date on which all of the
Registrable Securities covered by the Registration Statement are sold or are
then eligible for resale pursuant to Rule 144(k) under the Securities Act.


The Company may postpone for up to thirty (30) days the filing or the
effectiveness of a Registration Statement if the Company reasonably determines
that such Registration Statement would have a material adverse effect on any
proposal or plan by the Company to engage in any acquisition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer, reorganization or similar transaction.


Section 9. Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 10. Entire Agreement.
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.
 
Section 11. Notices.
 
All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:
 
if to the Company, to:
 
United Heritage Corporation
P.O. Box 11230
Midland, Texas 79702
Attention: Chief Executive Officer


with a copy to:


Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attention Kevin Friedmann


if to the Purchaser, to:
 
at the address of the Purchaser set forth on the Purchaser’s signature page
hereto;


or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of internationally-recognized overnight courier, on
the next business day after the date when sent and (iii) in the case of mailing,
on the third business day following that on which the piece of mail containing
such communication is posted.
 
Section 12. Amendments.
 
This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
the Parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 13. Governing Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether in the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In furtherance of the foregoing, the internal
law of the State of Delaware will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.
 
Section 14. Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York and the United States of America located in
the City of New York, Borough of Manhattan and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Purchaser hereby irrevocably waives, in connection with any such
action or proceeding, any objection, including, without limitation, any
objection to the venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. The Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.
 
Section 15. Severability.
 
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited, or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 16. Independence of Agreements, Covenants, Representations and
Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
exhibits and any schedules annexed hereto are hereby made part of this Agreement
in all respects.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 17. Counterparts. 
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
Section 18. Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 19. Expenses. 
 
Upon receiving at least $500,000 in aggregate proceeds from the sale of Units,
the Company will instruct the Escrow Agent to reimburse Consultant for up to an
aggregate principal amount of $50,000 of due diligence, legal, accounting,
appraisal, valuation and engineering expenses (including environmental
assessments and reports) incurred by them, or by Petrosands Energy LLC, in
connection with the transactions contemplated herein, in the Consulting
Agreement or in other transactions previously negotiated by the parties with
respect to the Company. In the event that the amount of the reimbursement is
less than $50,000, the Company shall have the obligation to reimburse Consultant
for any additional amounts with respect to such expenses, including, without
limitation, appraisal and valuation costs subsequently incurred that relate to
the Company’s issuance of warrants, provided that the total expenses reimbursed
pursuant to this Section 19 shall not exceed $50,000. This provision shall
survive the termination of this Agreement.
 
Except as otherwise set forth herein, each Party shall pay its own fees and
expenses incurred in connection with the negotiation, execution, delivery and
performance of this Agreement, the Transaction Documents and any document or
instrument contemplated hereby or thereby.
 
Section 20. Preparation of Agreement.
 
The Company prepared this Agreement and the Transaction Documents solely on its
behalf. Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion. Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
Each Party agrees that no conflict, omission, or ambiguity in this Agreement, or
the interpretation thereof, shall be presumed, implied, or otherwise construed
against any other Party to this Agreement on the basis that such Party was
responsible for drafting this Agreement.
 
* * * * *
 
[SIGNATURE PAGES FOLLOW]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the date first written above.

       
COMPANY:


UNITED HERITAGE CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
[INTENTIONALLY LEFT BLANK]

 
[PURCHASER’S SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGE TO UNITED HERITAGE CORPORATION SECURITIES PURCHASER
AGREEMENT]

       
PURCHASER:
                 

--------------------------------------------------------------------------------

Name of Purchaser (Individual or
Institution)
   

--------------------------------------------------------------------------------

Name of Individual representing
Purchaser (if an Institution)

 

   

--------------------------------------------------------------------------------

Title of Individual representing
Purchaser (if an Institution)    

--------------------------------------------------------------------------------

Signature of Individual Purchaser or
Individual representing Purchaser



Address:



Telephone:



Telecopier:

           

--------------------------------------------------------------------------------

Number of Units
   

 

       

--------------------------------------------------------------------------------

Aggregate Purchase Price    



 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Warrant
 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT B


Form of Escrow Agreement
 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Consulting Agreement
 
 
13

--------------------------------------------------------------------------------

 